UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K/A (AMENDMENT NO. 1 TO FORM 8-K) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 23, 2009 WesBanco, Inc. (Exact name of registrant as specified in its charter) West Virginia 000-08467 55-0571723 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 1 Bank Plaza, Wheeling, WV (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(304) 234-9000 Former name or former address, if changed since last reportNot Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Amendment No. 1 amends the Current Report on Form 8-K dated January 23, 2009, pursuant to which WesBanco announced it entered into a definitive agreement with AmTrust for the purchase of AmTrust’s Columbus, Ohio branches.The purpose of this Amendment No. 1 is to indicate pursuant to Item 601(b)(2) of Regulation S-K, that certain exhibits and schedules of the filed agreement were omitted from the Form 8-K dated January 23, 2009 and that WesBanco agrees to furnish supplementally a copy of the omitted exhibits and schedules to the Commission upon request. Item 9.01 Financial Statements and Exhibits d) Exhibits: The following information is added to the description of exhibit 2.1 - Branch Purchase and Assumption Agreement, dated January 21, 2009, between WesBanco Bank, Inc. andAmTrust Bank, with respect to the purchase of AmTrust Bank’s Columbus, Ohio branches. The following exhibits and schedules of the Branch Purchase and Assumption Agreement, dated January 21, 2009, between WesBanco Bank, Inc. and AmTrust Bank have been omitted: Exhibits ExhibitA Legal Description of the Real Property ExhibitB Assignment of Real Property Lease ExhibitC Receipt of Safekeeping Items Exhibit D Instrument of Assumption Exhibit E Bill of Sale Exhibit F Assignment, Transfer, and Appointment of Successor Trustee for IRA Accounts Schedules Schedule1.2(b) Real Property Leases Schedule 1.2(c) Fixed Assets Schedule 1.3(d) Excluded Assets Schedule 1.4(a) Assumed Deposit Liabilities Schedule 1.5(e) Excluded Liabilities Schedule 2.2(a) Form of Preliminary Closing Statement Schedule 2.2(b) Final Closing Statement Schedule 4.1 Employee List Schedule 8.7 Limited Power of Attorney Schedule 5.3(b) Seller’s Knowledge Schedule 5.4 No Violation Schedule 5.7 Compliance With Laws Schedule 5.11 Employment Contracts Schedule 5.3(b-1) Purchaser’s Knowledge Schedule 6.5 Regulatory Approvals of the Purchaser WesBanco agrees to furnish supplementally a copy of the omitted exhibits and schedules to the Commission upon request. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WesBanco, Inc. (Registrant) Date:September 2, 2009 /s/ Robert H. Young Robert H. Young Executive Vice President and Chief Financial Officer
